          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

MARK A. PENDERGRAFT,                            )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )      Case No. CIV-18-793-D
                                                )
(1) BOARD OF REGENTS OF                         )
OKLAHOMA COLLEGES,                              )
(2) DAVID MISAK,                                )
in his individual capacity; and,                )
(3) TODD THURMAN,                               )
in his individual capacity,                     )
                                                )
                      Defendants.               )

                                        ORDER

      Defendants moved to dismiss Plaintiff’s Complaint on September 18, 2018. [Doc.

No. 10] and [Doc. No. 12]. During the pendency of the motions, Plaintiff timely filed an

Amended Complaint [Doc. No. 17] as authorized by Fed. R. Civ. P. 15(a)(1)(B). This

Amended Complaint supersedes Plaintiff’s original pleading and renders it of no legal

effect. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991); Predator Int’l,

Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1180-1181 (10th Cir. 2015); Mink v.

Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007). Thus, Defendants’ motions directed at the

Complaint are moot.

      IT IS THEREFORE ORDERED that Defendants David Misak and Todd

Thurman’s Motion to Dismiss [Doc. No. 10] and Defendant Board of Regents of Oklahoma

Colleges’ Motion to Dismiss [Doc. No. 12] are DENIED as moot.
IT IS SO OREDERED this 1st day of November 2018.




                                2

 
